DETAILED ACTION
Response to Amendment
The previous restriction has been withdrawn. Claim 16 has been rejoined.
The previous restriction and ODP rejections have been overcome by approved TDs.

	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-18 is(are) allowable over the closest prior art: Woo et al. (US Pat. 4,794,155) in view of Corbin et al. (US Pat. 4,918,237) in proviso the above ODP issues are resolved.

Woo et al. does not teach that the Lewis acid is present in the aqueous layer. However, Woo et al. teaches the same general process as the instant claims, namely placing a product mixture comprising a bis(4-phenoxybenzylbenzene) and a Lewis acid in an aqueous solution having a pH of less than 5. Thus, the process would have the same effect, namely separating the aluminum trichloride into the aqueous layer.
Woo et al. does not teach the phthaloyl chloride reactant as being terephthaloyl chloride. However, the general structure of Woo et al. allows for the aryl groups to be substituted at different positions (3:24-37). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of 
Woo et al. does not teach the reaction solvent as being ortho-dichlorobenzene. However, Corbin et al. teaches preparing a bis(4-phenoxybenzylbenzene) in 1,2-dichlorobenzene (1:12-44). Woo et al. and Corbin et al. are analogous art as they are concerned with the same field of endeavor, namely the preparation of bis(4-phenoxybenzylbenzene) products. It would have been obvious to a person having ordinary skill in the art to have used the solvent of Corbin et al. in the process of Woo et al., and the motivation to do so would have been, as Corbin et al. suggests, it is the conventional solvent used in the reaction (1:12-44).
Woo et al. teaches poring the reaction mixture into the aqueous solution (6:10-25).  Woo et al. teaches separating the aqueous phase from the organic phase (6:10-25). Woo et al. teaches recrystallizing the product in a solvent (6:10-25). Woo et al. does not teach the particular steps involved in the recrystallization process. However, Corbin et al. teaches recrystallizing a bis(4-phenoxybenzylbenzene) in dichlorobenzene by heating the product to a temperature of 160 °C, followed by cooling the separation temperature of 30 °C (Example 5). It would have been obvious to a person having ordinary skill in the art to 
Woo et al. is silent towards the amount of bis(4-phenoxybenzylbenzene) in the organic phase and the amount of aluminum trichloride in the organic phase. However, Woo et al. teaches the same general process as the instant claims, namely placing a product mixture comprising a bis(4-phenoxybenzylbenzene) and a Lewis acid in an aqueous solution having a pH of less than 5. Thus, the process would have the same effect, namely separating the claimed amount aluminum trichloride into the aqueous layer and claimed amount of bis(4-phenoxybenzylbenzene) into the organic phase.
Woo et al. does not teach reacting the monomer with a difunctional aromatic acyl chloride. However, Corbin et al. teaches reacting a bis(4-phenoxybenzylbenzene) with difunctional aromatic acyl chlorides (7:1-35). It would have been obvious to a person having ordinary skill in the art to have polymerized the product of Woo et al. with a difunctional aromatic acyl chloride as in Corbin et al., and the motivation to do so would have been, to produce a polyether ketone polymer.
However, the examiner agreed with applicant’s argument that both Corbin and Woo teaches recrystallization that would require full dissolution before cooling and recrystallization, as known to one of ordinary skill in the art. Woo and Corbin fail to teach the claimed partial dissolution range in the second phase at the maximum temperature.
Therefore, claims 1-18 is(are) allowable in proviso the above ODP issues are resolved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766